Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I-V in the reply filed on 7/29/2022 is acknowledged.  The traversal is basically on the ground(s) that Species I-V as identified by the examiner are not distinct in the claims as presently pending” (page 4 of Remarks). In the instance case, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in rejection under 35 U.S.C 103 or pre-AIA  35 U.S.C 103(a) of other species (see page 3 or Restriction requirement). Accordingly, the Restriction required mailed on 2/02/2022 is withdrawn.
Note that Applicant’s arguments regarding the presence of generic claims or not mutual exclusive claims or claims fully enabling by several embodiments are not found persuasive: Not found persuasive because Applicant has failed to show that the presence of generic claims or not mutual exclusive claims or claims fully enabling by several embodiments is a reason for not requiring an election requirement. 

Status of claims:
Claims 1-20 are pending.
Claims 1-20 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019
is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:”240A, 240B” (page 38, line 5, for example).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Amendment to Specification filed on 7/29/2022 has been entered.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

— Independent Claim 1 recites a vibration detecting system and a motion management system but it is not clear what elements of the "system" are being required. The structure which makes up the “system" must be clearly and positively specified. 

It is also not clear what motion is being referred as “unwanted or desirable”. 
In addition, there are no structural elements recited in the claim to enable the recited desired functions to be accomplished. For example, it’s not clear how a vibration detecting system detects an unwanted motion of said berth in at least one degree of freedom of rigid body motion.
Regarding claim 16, it is not clear what specific structures or elements to carry out the method steps as recited throughout the claims.  In order to be given patentable weight a method step recitation must be supported by a recitation in the claim of sufficient structures and how they interact/connect with each other in order to warrant or to carry the presence of that method steps.
Claim 18 recites the limitation "said motion management system”. This limitation lacks antecedent basis.

Claims 2-15 and 17, 19-20 are also rejected based on their respective dependencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a vibration damping/isolation and/or suspension system for vehicle sleeper beds: US 2008/0258483; US 5598591; US 2001/0044959; US 6231114; US 3760436; WO 2019/221620.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632